Citation Nr: 1009465	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  07-31 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement of service 
connection for a neurological disability, to include 
peripheral neuropathy and demyelinating myelitis, claimed as 
due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk


INTRODUCTION

The Veteran served on active duty in the United States Army 
from December 1968 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the Veteran's claim.

Procedural history

The Veteran submitted a claim of entitlement to service 
connection for peripheral neuropathy, claimed as due to 
herbicide exposure, which was denied in the June 2006 rating 
decision.  In October 2006, the RO received the Veteran's 
notice of disagreement (NOD) as to the denial of service 
connection.  The Veteran perfected his appeal by the timely 
filing of a substantive appeal (VA Form 9) in September 2007.

In August 2008, the Board remanded the Veteran's claim of 
entitlement to service connection for peripheral neuropathy, 
claimed as due to herbicide exposure. The agency of original 
jurisdiction (AOJ) continued the previous denial in an 
September 2009 supplemental statement of the case (SSOC).  
The Veteran's VA claims folder has been returned to the Board 
for further appellate proceedings.

In May 2008, the Veteran presented sworn testimony at a 
videoconference hearing in Wichita, Kansas which was chaired 
by the undersigned.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

Clarification of issue

Prior to addressing the Veteran's claim for service 
connection, the Board must acknowledge the recent ruling in 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), which 
clarified how the Board should analyze claims which may 
involve more than one particular diagnosis.  Here, the record 
reflects previous diagnoses and RO consideration of 
demyelinating myelitis.  As emphasized in Clemons, though a 
Veteran may only seek service connection for a particular 
named disability, the claim cannot be a claim limited only to 
that diagnosis, but must instead be considered as a claim for 
any disability that may be reasonably encompassed by the 
identified symptomatology.  Clemons, supra.  On this basis, 
applying the broadest possible interpretation, the Board will 
consider the Veteran's claim for peripheral neuropathy to 
encompass a claim for any neurological disability, and will 
analyze the Veteran's current claim under this framework.  
See also Velez v. Shinseki, --- Vet. App. --- , 2009 WL 
3236042 (October 9, 2009) (interpreting the holding in 
Clemons in the context of a new and material evidence 
determination).  For the foregoing reasons, the Board has 
captioned the issue on appeal as it appears on the title 
page.  It is also noted that in light of the Board's decision 
to reopen the claim and consider the merits of the claim 
herein, there can be no prejudice to the Veteran from 
captioning the issue as such.

Representation

In June 2009, the Veteran designated the Veterans of Foreign 
Wars of the United States as his representative with respect 
to his claim on appeal.  He was previously represented by the 
Disabled American Veterans.  

Issues not currently on appeal

In August 2008, the Board denied the Veteran's claim of 
entitlement to an initial disability rating in excess of 30 
percent for service-connected posttraumatic stress disorder 
(PTSD), and denied the Veteran's claims of entitlement to 
service connection for chronic lymphocytic leukemia (CLL) and 
left ear hearing loss.  To the Board's knowledge, no appeal 
was taken as to these claims.  Accordingly, the Board's 
decision is final.  See 38 C.F.R. § 20.1100 (2009). 

The issues of entitlement to an increased disability rating 
for service-connected PTSD and entitlement to service 
connection for diabetes mellitus, claimed as due to herbicide 
exposure have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

As set forth in more detail below, the Veteran's claim of 
entitlement to service connection for a neurological 
disability, to include peripheral neuropathy and 
demyelinating myelitis, claimed as due to herbicide exposure, 
is being reopened.  The issue is REMANDED to the RO via the 
VA Appeals Management Center (AMC) in Washington, D.C.  The 
Veteran will be informed if further action is required on his 
part.


FINDINGS OF FACT

1.  In March 1994, the RO denied the Veteran's claim of 
entitlement to service connection for a neurological 
disability, claimed as demyelinating myelitis, claimed as due 
to herbicide exposure.  The Veteran was notified of that 
decision, and of appellate rights and procedures; he did not 
submit a timely appeal.

2.  The evidence associated with the claims folder subsequent 
to the March 1994 rating decision is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and raises a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1.  The March 1994 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  Since the March 1994 RO decision, new and material 
evidence has been received with respect to the Veteran's 
claim of entitlement to service connection for a neurological 
disability, to include peripheral neuropathy and 
demyelinating myelitis, claimed as due to herbicide exposure; 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a 
neurological disability, to include peripheral neuropathy and 
demyelinating myelitis, claimed as due to herbicide exposure.  
Implicit in his claim is the contention that new and material 
evidence which is sufficient to reopen the previously-denied 
claim has been received.

The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the Veteran that may 
have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for the claim, 
making RO determination in that regard irrelevant].  

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.




The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
duty to notify requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.

In the decision below, the Board has reopened the Veteran's 
claim for service connection for a neurological disability, 
and therefore, regardless of whether the requirements of the 
VCAA, to include Kent, have been met in this case, no harm or 
prejudice to the Veteran has resulted.  Thus, the Board 
concludes that the current laws and regulations as they 
pertain to new and material evidence have been complied with, 
a defect, if any, in providing notice and assistance to the 
Veteran was at worst harmless error in that it did not affect 
the essential fairness of the adjudication. Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Accordingly, the Board will proceed to a decision.



Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including myelitis and 
other organic diseases of the nervous system, when such are 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a), 3.309(c) (2009). 

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service- 
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), Type II diabetes, and chronic lymphocytic 
leukemia. 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the Veteran in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-
Gonzalez v. West, 12 Vet App. 321, 328 (1999).  

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Factual background

As discussed above, before the Board can evaluate the merits 
of a previously denied claim, it must first determine whether 
the Veteran has submitted new and material evidence with 
respect to that claim after the last final denial.  In this 
case, the last final denial is the unappealed March 1994 
rating decision.

The "old" evidence

At the time of the March 1994 rating decision, the evidence 
of record included the Veteran's service treatment records; 
VA medical examinations dated August 1988, January 1989, and 
December 1989; VA treatment records dated September 1979 to 
December 1989; private treatment records dated November 1987 
through December 1989; and statements from the Veteran and 
his wife.

Service treatment records indicate no complaints or treatment 
for a neurological disability.  Additionally, the Veteran's 
November 1970 separation examination is absent any 
neurological defects.  Moreover, there is no evidence that a 
neurological disability was manifested within the one year 
presumptive period after service found in 38 C.F.R. § 3.309. 

VA treatment records dated February 1987 indicate that the 
Veteran sought treatment for twitching in his legs.  However, 
upon physical examination, the VA physician indicated that no 
neurological disability was present.  

The Veteran was afforded a VA examination in August 1988.  He 
reported to the VA examiner of complaints of a neurological 
disability.  An X-ray report of the Veteran's cervical spine 
revealed normal findings.  The VA examiner declined to 
diagnose the Veteran with a neurological disability.  

A letter submitted by Dr. G.L. indicated that the Veteran was 
being treated for demyelinating myelitis without specific 
etiology.  Additionally, private treatment records from Dr. 
G.L. dated December 1989 reflect that the Veteran sought 
treatment for his neurological disability.  Dr. G.L. 
indicated that he treated the Veteran for leucocytosis which 
Dr. G.L. opined to be secondary to demyelinating myelitis 
possibly due to Agent Orange exposure.  Although Dr. G.L. 
noted that the Veteran's myelitis was stable, he indicated 
that further treatment was necessary.     

In a November 1988 rating decision, the RO deferred the 
Veteran's claim of entitlement to service connection for 
demyelinating myelitis for further examination.  The Veteran 
was thereafter afforded a VA neurological examination in 
January 1989.  Upon neurologic examination, the VA physician 
reported essentially normal findings.  The RO subsequently 
denied the Veteran's claim of service connection in a March 
1989 rating decision, stating that the current VA examination 
showed no evidence of a neurological disability, to include 
any neurological disability attributable to Agent Orange 
exposure.  The Veteran filed a notice of disagreement in 
April 1989.  A Statement of the Case was provided to him 
later that month.  It appears that the claim was subsequently 
deferred pending new regulations pertaining to Agent Orange.

In a July 1991 rating decision, the RO continued the denial 
of the Veteran's claim of entitlement to service connection 
for demyelinating myelitis on a direct basis.  The RO stated 
that the evidence of record did not establish a diagnosis of 
demyelinating myelitis in service or to a compensable degree 
within one year from separation from service.  The claim for 
service connection for demyelinating myelitis as secondary to 
herbicide exposure was again deferred.

The March 1994 rating decision

In March 1994, the RO denied the Veteran service connection 
for demyelinating myelitis.  In rendering its decision, the 
RO indicated that "The condition(s) is/are not shown to have 
existed during service under the provisions of 38 C.F.R. 
§ 3.303.  The condition(s) is/are not shown within one year 
following discharge from service under provisions of 
38 C.F.R. § 3.309.  The condition(s) is/are not recognized as 
being associated with herbicide exposure."
 
The Veteran was informed of the March 1994 rating decision by 
letter from the RO dated March 1994.  He did not appeal.

In August 2005, the Veteran requested that his claim be 
reopened.  After the RO reopened the Veteran's claim and 
denied on the merits, this appeal followed.  The evidence 
added to the record since the March 1994 rating decision 
consists of VA treatment records dated June 2005 to August 
2007, private treatment records from February 1988 through 
September 2006, and testimony from a Board hearing dated May 
2008.  This evidence will be analyzed below.



Analysis

In March 1994, the RO denied the Veteran's claim to reopen 
because the Veteran failed to offer evidence that he suffered 
from a neurological disorder (demyelinating myelitis) that 
had its onset inservice or within one year of service 
discharge or that was presumed to be related to herbicide 
exposure.  It is important to note that acute or subacute 
peripheral neuropathy was not included at that time on list 
of disabilities presumed to be related to herbicide exposure.  
Specifically, the RO continued to deny the Veteran's claim 
because essentially there was no evidence of either the 
second or third Hickson elements, in-service disease or 
injury or nexus.  

The unappealed March 1994 rating decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  
As explained above, the Veteran's claim for service 
connection may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  Therefore, the Board's inquiry 
will be directed to the question of whether any additionally 
submitted [i.e., after March 1994] evidence bears directly 
and substantially upon the specific matter under 
consideration.  

In reviewing the evidence added to the claims folder since 
the March 1994 denial, the Board finds that additional 
evidence has been submitted which is sufficient to reopen the 
Veteran's claim, specifically evidence demonstrating the 
diagnosis of various neurological disorder (demyelinating 
myelitis, polyneuritis, and polyneuropathy) as well as a 
medical opinion that appears to relate these conditions to 
his herbicide exposure.  It is also important to note that 
acute or subacute peripheral neuropathy was added to the list 
of disabilities presumed to be related to herbicide exposure, 
and that is a vague reference to the Veteran having 
peripheral neuropathy.  

In particular, the Veteran submitted private treatment 
records from Dr. G.L. dated September 2006 which indicate a 
diagnosis of chronic demyelinating myelitis.  Further, Dr. 
G.L. indicated in a June 1998 private treatment record that 
the Veteran "has neurological problems from previous Agent 
Orange exposure."  A January 2006 VA treatment record 
indicates that the Veteran's "[p]ain and neuropathy [is] 
?related to cervical spine disease in addition to other 
exposures - [A]gent [O]range, [alcohol] in past."

In short, the additionally submitted evidence showing a 
current neurological disability, in-service herbicide 
exposure, and some evidence linking the two, which together, 
serve to fulfill the crucial, but heretofore missing, 
elements of in-service disease or injury and medical nexus.  
As such, this evidence is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board concludes that new and material 
evidence pertaining to the existence of a current 
neurological disability, to include peripheral neuropathy and 
demyelinating myelitis, has been submitted.  The Veteran's 
claim for entitlement to service connection for a 
neurological disability, to include peripheral neuropathy and 
demyelinating myelitis, claimed as due to herbicide exposure, 
is reopened.

Additional comments

As was indicated in the above VCAA discussion, VA's statutory 
duty to assist the Veteran in the development of his claim 
attaches at this juncture.  For the reasons explained in the 
remand section below, the Board finds that additional 
development is necessary before a decision on the merits of 
the reopened claim may be rendered.  

In addition, the standard of review changes at this point.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  
In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility and, 
therefore, the probative value of proferred evidence in the 
context of the record as a whole.  The Justus presumption of 
credibility no longer attaches.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

Although the evidence discussed above is adequate for the 
limited purpose of reopening the claim, this does not 
necessarily make it sufficient to allow the grant of the 
benefits sought.  See generally Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) [material evidence is evidence that would 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim].  

The Board finds that additional evidentiary development is 
required.  This will be discussed in the remand section which 
follows.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a neurological 
disability, to include peripheral neuropathy and 
demyelinating myelitis, claimed as due to herbicide exposure, 
is reopened; to this extent only, the appeal is granted.


REMAND

After having carefully considered the matter, and for the 
reasons expressed immediately below, this case must be 
remanded for further development.

In general, in order to establish service connection for the 
claimed disabilities, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

As to element (1), current disability, the competent medical 
evidence of record includes diagnoses of peripheral 
neuropathy, polyneuritis, polyneuropathy, and demyelinating 
myelitis.  

With respect to Hickson element (2), the Board will 
separately address in-service disease and injury.

Concerning in-service disease, there is no evidence that the 
Veteran was complained of or was treated for peripheral 
neuropathy during service.  His November 1970 separation 
examination is pertinently absent any neurological defects.  
Additionally, there is no evidence that peripheral neuropathy 
was manifested within the one year presumptive period after 
service found in 38 C.F.R. § 3.309(c).  Indeed, the first 
documented complaint of a neurological disability is a VA 
treatment record dated February 1987.  

Concerning in-service injury, because the Veteran served in 
Vietnam, his exposure to Agent Orange is presumed.  See 
38 U.S.C.A. § 1116(f).  Hickson element (2) is established to 
that extent.

With respect to Hickson element (3), medical nexus, there are 
medical opinions of record which suggest that the Veteran has 
a neurological disability which is related to his in-service 
herbicide exposure.  In particular, Dr. G.L. indicated in a 
June 1998 treatment report that the Veteran "has 
neurological problems from previous Agent Orange exposure."  
Additionally, a January 2006 VA treatment record indicates 
that the Veteran's "[p]ain and neuropathy [is] ?related to 
cervical spine disease in addition to other exposures - 
[A]gent [O]range, [alcohol] in past."  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (the Board is prohibited from exercising its 
own independent judgment to resolve medical questions).  An 
examination must be obtained which addresses the matter of 
diagnosis, and whether the Veteran's claimed peripheral 
neuropathy, or any other neurological disability that he may 
suffer from, is related to his in-service herbicide exposure.  
See Charles v. Principi, 16 Vet. App.  370 (2002); McClendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. 
§ 3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient medical evidence to decide the claim].


Accordingly, the case is REMANDED for the following action:

1.	VBA should request that the Veteran 
provide any recent medical examination 
and treatment records pertaining to his 
claimed peripheral neuropathy and 
demyelinating myelitis.  VBA should 
take appropriate steps to secure any 
records so identified and associate 
them with the Veteran's VA claims 
folder.
 
2.	VBA should then make arrangements for 
the Veteran to be afforded a 
neurological examination for the 
purpose of addressing the existence of 
the claimed peripheral neuropathy, 
demyelinating myelitis, or any other 
neurological disability.  The Veteran's 
VA claims folder, including a copy of 
this REMAND and the Veteran's service 
records, must be made available to the 
examiner.  The examiner should state 
whether the Veteran suffers from acute 
and/or subacute peripheral neuropathy 
and the date of its initial onset.  
With regard to any other neurological 
disability including but not limited 
polyneuritis, polyneuropathy, and 
demyelinating myelitis, the examiner 
should determine whether it is at least 
as likely as not (probability of 50 
percent or greater) that the diagnosed 
neurological disability had its onset 
inservice or is otherwise etiologically 
related o the Veteran's in-service 
herbicide exposure.  The report of the 
examination should be associated with 
the Veteran's VA claims folder.  

Rationale for all opinions should be 
provided.  If the examiner cannot 
provide an opinion without resorting to 
mere speculation, such should be stated 
with rationale for the same.

3.	After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC) and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further consideration, 
if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


 Department of Veterans Affairs


